DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-11 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Puryear et al. US 2018/0317771.
 As per claim 1, Puryear describes an implantable neuromodulation system (para. [0052], [0073]), implantable at a spinal treatment site (FIG.1A, para. [GOS7]) comprising:
An implantable pulse generator (RF module 114, FIGS.1 para. [0057]) capable of providing a neuromodulation energy source (pulsed RF stimulation, para. [0052]- [0066]; see para. [GO73] “A first modality, referred to herein as "RF stimulation” i.e. configured to modulate neural a first lead having a lead body including a proximal portion electrically coupled to the implantable pulse generator and a distal portion positionable in therapeutic proximity to a target nerve and having one or more electrodes capable of delivering the neuromodulation
energy to a first anatomical target (lead 1162 to target area 126a, FIG.1C, para. [0059]), and a second lead having a lead body including a proximal portion electrically coupled to the implantable pulse generator and a distal portion positionable in therapeutic proximity to a target nerve and having one or more electrodes capable of delivering the neuromodulation
energy to a second anatomical target (lead 1165 to target area 126b, FIG.10, para. [059]).
As noted in para. [0073] the pulse train used in the first modality the pulse train is selected “to deliver pulses of alternating current (AC) to the target area, at a low current level sufficient to modulate neural signals. This RF stimulation modality of RF therapy is distinct  from conventional neuromodulation systems, which modulate neural signal through delivery of electrical stimulation in the form of direct current(DC) pulses and advantageous over DC directed current (DC) pulse stimulation in that the application of an RF signal avoids the accumulation of positive ions and negative ions at the interface of the membrane that may result from DC pulse stimulation.”

Thus, Applicant’s Puryear  still uses “electrical stimulation” as called for in Applicant’s claims. The currents may be smaller and more charge balanced to avoid ion accumulation at the membranes, but they still meet the claim language. Alternatively, Puryear teaches electrical stimulation in the form of direct current (DC) pulses is a conventional neuromodulation technique, RF being an improvement. Thus, Puryear is considered to anticipate or render obvious the use of a conventional neuromodulation electrical stimulation if ion accumulation at the membrane due to conventional electrical techniques  isn’t a concern. I.e. if short treatments times are used, if charge balanced waveforms or used or if special electrode interface arrangements are used. See para. [0062] of Puryear. Finally, there is no reason why the Puryear first and second electrodes cannot be placed under direct visualization, the statement in claim 1 is an intended use and defines no limiting structure.

As per claim 2, Puryear describes the implantable neuromodulation system according to claim 1 wherein the first anatomical target is a dorsal root ganglion at a spinal treatment site (para. [0059], FIG.1C).

As per claim 3, Puryear et al. describes the implantable neuromodulation system according to claim 1 wherein the second anatomical target is an interbody space. “Wherein the second anatomical target is an interbody space” comprises intended use, the device being capable of being used in such a manner.

As per claim 5, Puryear et al. describes the implantable neuromodulation system according to claim1 wherein the second anatomical target Is a spinal cord (wherein the second anatomical target is spinal cord" comprises intended use the device is capable of, see FIG.1C, para. [0059)).

As per claim 6, Puryear et al. describes the irnplantable neuromodulation system according to claim 1 wherein the second anatomical target is a facet joint (where in the second anatomical target is a facet joint "comprises intended use that the device is capable of, see FIG. 1C,

As per claim 7, Puryear et al. describes the implantable neuromodulation system according to claim1 wherein the second anatomical target is a spinal disc (wherein the second anatomical target is a spinal disc” comprises intended use the device is capable of, see FIG.10,

As per claim 8, Puryear et al. describes the implantable neuromodulation system according to claim 1 wherein the second anatomical target is a muscle ("wherein the second anatomical target is a muscle “comprises intended use that the device is capable of, see FIG.1C,

As per claim 9, Puryear et al. describes the implantable neuromodulation system according to claim 1, further comprising as spinal fixation device adapted to be implanted at the surgical treatment site (102a, FIG.1A, para. [0053)).

As per claim 10, Puryear et al. describes the implantable neuromodulation system according to claim 1 wherein the spinal treatment site comprises previously implanted spinal fixation device (para. [0058]), [0053]), FIG.1A: note "previously implanted" comprises intended use the device is capable of, see attachment mechanism 124 to connect to spinal fixation device102a).

As per claim 11, Puryear et al. describes the implantable neuromodulation system according to claim 1 wherein the spinal treatment site comprises a spinal decompression element (see 102a, FIG.1A, para. [0057]- [0058]: note a “spinal decompression” comprises intended use of which the Puryear device is capable of being used.

As per claim 31, Puryear et al.  device is capable of applying electrical stimulation to any number of targets including a dorsal root ganglion and interbody space a facet joint and a muscle depending upon where one chooses to place the electrodes. Claim 31 is merely a statement of intended locations of use where the Puryear device is capable of being used.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puryear et al. in view of Crock 5,304,210. As per claim 4, Puryear et al. describes the implantable neuromodulation system of claim 3, but fails to describe wherein the neuromodulation energy delivered to the interbody space is adapted to stimulate bone growth. Puryear et al. discloses the pulse parameters can be controlled for therapy (para. [0073]) and discloses a treatment therapy (para. [0052) and overall bone growth stimulation by the system (para. [0110]- [0115]: note fixation device promotes fusion, i.e. bone growth). Puryear et al. further describes targeting nerves in the spinal cord and at the ganglion (para. [0003]) while disclosing targeting "neural structure, such as the dorsal rant ganglion" (para. [0044]). Accordingly, thorough routine testing, it would have been obvious to one skilled in the art to target anywhere along the pathway, including at the interbody space so as to offer different approaches/targets for the leads that best produced the desired results. Finally, Crook discloses interbody stimulation for promoting bone growth (see electrode 108, FIG. 4 which covers interbody space, [Abstract, col 4, In 22-44], it would have been obvious to one skilled in the art to stimulate bone growth as disclosed by Crock, se as the increase the surgical recovery.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues that Puryear does not meet the limitation wherein the neuromodulation energy is “in the form of electrical stimulation”, however the passage cited by Applicant indicates that with applying RF stimulation to tissue there is still electrical current stimulation to the tissue (although it may be less) and thus Applicant’s argument is not deemed persuasive. In addition, as noted in the body of the rejection above, conventional electrical stimulation is recognized as a useful neuromodulation modality but that for Puryear, RF is an improvement since it avoids charge imbalances  which may occur with DC pulse stimulation. This is not a statement for all electrical stimulation, bipolar waveforms may eliminate such charge imbalances as well.  In addition, one of ordinary skill in the art would recognize that conventional neurostimulation described by Puryear could be used in the Puryear invention if charge imbalances are not a problem or if circuitry or electrodes  are used to reduce it, see Puryear para. [0062], Simply selecting the less desirable combination from the preferred combination expressed by a patentee is still considered at least obvious as it is still one of 2 choices recognized by the art. Teaching “a way” in not the same as “teaching away” in such instances.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792